Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
The response of 3/10/2021 is acknowledged.  Current pending claims are 1-15.  Claims 1, 3, 5, 12, and 14 currently amended. Claims 8-11 and 15 are withdrawn. 
Response to Arguments
The indefiniteness and art rejections, and specification objection, are withdrawn  in view of the amendments; the claims are allowed.  
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-11 and 15 directed to washing machine and control method of a washing machine non-elected without traverse.  Accordingly, claims 8-11 and 15 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claims 8-11 and 15. 



Allowable Subject Matter
Claims 1-7 and 12-14 are allowed. 
The following is a statement of reasons for allowance:  Han (KR102015016680) does not teach the common washing course for the main tub and auxiliary tub based on the determination of a normally installed auxiliary tub and user input in combination with the other claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/J.P.R/Examiner, Art Unit 1711                                       

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711